In this case it is held that the negligence of the driver of the truck and of the deceased combined to cause the injury; the contribution of each acted as a factor.  In view of that fact I cannot agree that the plaintiff should recover the same amount under sec. 331.04 (1) (a) and (2), Stats., as she would have if deceased had not contributed to the injury which caused his death.
Sec. 331.04 (1) (a) and (2), Stats., which sets the maximum amount of damages in an action for wrongful death provides in part:
"(1) (a) . . . and in every such action the jury may give such damages, not exceeding $12,500, as they may deem fair and just in reference to the pecuniary injury, resulting from such death to the relatives of the deceased specified in this section; . . .
"(2) In addition to the benefits provided for in subsection (1) a sum not exceeding $2,500 for loss of society and companionship shall accrue to the parent or parents or husband or wife of the deceased."
It is clear that there could be no recovery for the wrongful death without the statute.  In providing for the cause of action the legislature has also set a maximum amount of damages.
That section of the statutes must be read in the light of sec. 331.045, which provides:
"Comparative negligence; when bars recovery.  Contributory negligence shall not bar recovery in an action by any person or legal representative to recover damages for negligence resulting in death or in injury to person or property, if such negligence was not as great as the negligence of the person against whom recovery is sought, but any damages allowed shall be diminished by the jury in the proportion to the amount of negligence attributable to the person recovering." *Page 471 
The statutes are not to be treated singly.
The basis for an action in tort is the fault of one party.  It is based on the concept that a party should be liable if he is at fault.  Originally in order to recover, the plaintiff had to be free of all negligence.  It was felt that this was unfair because a plaintiff who was two per cent negligent would have to bear the damage resulting from an injury caused ninety-eight per cent by the defendant's negligence.
Then in 1931 the comparative-negligence statute quoted above was passed.  It allowed the plaintiff to recover if his negligence was not as great as that of the defendant; but in keeping with the fault concept it required the amount of the plaintiff's recovery to be reduced by the percentage of his negligence.
When two interpretations can be given to a statute, one reasonable and one not, we must assume that the legislature intended the reasonable one.  The majority interpret the phrase "any damages allowed" to mean the full amount allowed by the jury and ignore the restriction as to damages fixed by the statute.
However, the section setting the maximum damages in wrongful-death actions reads:" . . . the jury may give such damages, not exceeding $12,500. . . ."  It is clear that the phrase "any damages allowed" can also be interpreted to mean the damages allowed by the statute when those found by the jury exceed that amount.  That is the only reasonable interpretation to be given to the statute.  When we remember that liability is predicated on fault and recovery is denied or reduced depending on the amount of contributory fault, it is evident that the legislature did not intend the same amount of recovery for a plaintiff whose decedent was ten per cent negligent as for one whose decedent was not negligent at all.
If the majority interpretation is to be the rule, then one who is forty or even forty-nine per cent negligent might recover as much as one who is entirely free from negligence.  In *Page 472 
the case before us the decedent could have been forty-nine per cent negligent and still have recovered the full $15,000.
By accepting this new rule we are laying aside a settled practice that has obtained ever since the comparative-negligence law was enacted.  I am of the opinion that the result of the new rule will be unnecessary confusion until the legislature takes some action.
In Schulz v. General Casualty Co. (1939),233 Wis. 118, 127, 288 N.W. 803, it is said:
"We do not mean to say that stating the statutory limitation necessarily requires reversal, but we fail to see how in any case such statement can aid the jury in determining the correct amount of compensation to be awarded."
Assuming that in a proper case the trial court does instruct the jury that the damages to be assessed must be between a reasonable minimum and the maximum, would not the jury be compelled to follow the instructions?
I believe that the procedure followed by the trial judge was correct.